Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  151515                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                    SC: 151515                                        Justices
  In re CARL TYRESE AMARNA HOWARD.                                  COA: 324326
                                                                    Saginaw CC: 13-033663-DJ
  _________________________________________/

         On order of the Court, the application for leave to appeal the March 12, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Saginaw Circuit Court for the
  defendant’s June 19, 2013 armed robbery offense, and we REMAND this case to the trial
  court for resentencing on that offense. The defendant was improperly assigned ten points
  on Offense Variable (OV) 9, MCL 777.39, because there was only one victim at the time
  that the crime was committed. MCL 777.39(1)(d). On remand, the trial court shall
  rescore this variable at zero points. The resulting change in the defendant’s total OV
  score produces a lower guidelines range, entitling the defendant to resentencing. See
  People v Francisco, 474 Mich. 82, 88-90 (2006). In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2017
           s0117
                                                                               Clerk